Plaintiff sued for the appointment of a receiver for defendant. Defendant confessed judgment, and a receiver was appointed.
Certain orders were issued at the request of the receiver, which are not pertinent here.
Within ten days after the judgment appointing the receiver, the Robert Hat Company, claiming by affidavit to have an interest, took an appeal from said judgment, all in accordance with Act No. 159 of 1898, § 4. The appellant directed the clerk to put into the transcript of appeal only such parts of the record below as related to the judgment appointing the receiver, and the clerk did so.
As the only matter involved in this appeal is the correctness of that judgment, it follows that, if the transcript as made up is sufficient to enable this court to pass upon that issue, then it is sufficient to maintain this appeal. Immanuel Presbyterian Church v. Riedy, 104 La. 319, 29 So. 149; Union Garment Co. v. Newburger, 124 La. 820, 50 So. 740.
We think the transcript sufficient for the purpose of determining on the face of the petition and answer whether the appointment was correctly made, and that is the only matter involved here.
The affidavit annexed to the appeal avers that the value of the property confided to the receiver is more than $2,000, so that this court has jurisdiction. That is a sufficient prima facie showing; it was not necessary to bring up the inventory afterwards taken at the instance of the receiver.
The motion of the receiver to dismiss the appeal is therefore denied.
On October 15, 1929, this appeal was dismissed on joint motion of counsel in the case. *Page 323